Citation Nr: 1231847	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-42 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1959 to December 1970 and from January 1973 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a 
March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted a 30 percent rating for PTSD.

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is incorporated in the claims file.  Additional evidence was received at the hearing, for which a verbal waiver of initial RO consideration was provided at the hearing.  38 C.F.R. 
§ 20.1304 (2011).  

The issues of a higher initial rating in excess of 30 percent for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

On review of all the evidence, lay and medical, as it bears on the relevant initial rating period, the Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal for a higher initial rating in excess of 30 percent for PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran's most recent VA examination of PTSD took place in May 2009, over three years ago.  In an October 2009 VA treatment record, the VA examiner reported that the Veteran's PTSD symptoms had worsened over the past two years.  In the March 2012 Board personal hearing, the Veteran testified that his symptoms had worsened since the last VA PTSD examination in May 2009.  The Veteran's representative also claimed that the Veteran's symptoms had worsened since the last VA examination in May 2009 and pointed to an April 2012 VA treatment record, where the VA examiner reported a Global Assessment of Functioning (GAF) score (51 over the past year) lower than the GAF score (55) reported by the May 2009 VA examination.  For these reasons, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected PTSD.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

The most recent VA treatment records in the claims file, except for the April 2012 VA treatment record submitted by the Veteran, are dated in May 2009.  Because the Veteran has indicated that he has continued to receive regular treatment for his PTSD since that time, there are likely additional VA treatment records pertinent to the claim that are outstanding.  Because these may include records that are pertinent to the Veteran's claim for a higher initial rating for PTSD, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also contains some evidence suggesting the Veteran may be unemployable due to the service-connected PTSD.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

A TDIU rating is warranted, in pertinent part, where a veteran cannot obtain or maintain substantially gainful employment.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2011).  

In September 2007, the Veteran reported that he was no longer working due to his PTSD symptoms.  In the May 2009 VA PTSD examination, the VA examiner reported the Veteran quit working because of his anger problems and age.  In the October 2009 VA treatment record, the VA examiner reported that the Veteran's worsening PTSD symptoms caused him to stop working as a school bus driver.  In the March 2012 Board personal hearing, the Veteran testified that he could not go back to work because of his PTSD symptoms.  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the San Antonio Military Medical Center in San Antonio, Texas, dated from May 2009 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2011).

2.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

3.  Afford the Veteran a VA psychiatric examination to determine the current level of occupational and social impairment due to the service-connected PTSD.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected PTSD should be reported in detail.  If possible, GAF score attributable solely to the PTSD should be assigned.  The VA examiner should also render an opinion as to whether the Veteran's PTSD renders the Veteran incapable of obtaining and maintaining substantially gainful employment.

4.  After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issues of a higher initial rating in excess of 30 percent for service-connected PTSD and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


